Citation Nr: 1643832	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  12-19 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for hearing loss of the right ear.  

2.  Entitlement to service connection for bilateral knee disability.  

3.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and her spouse



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1974 to May 1976.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for bilateral hearing loss, varicose veins, bilateral shin splints, bilateral knee disabilities, and migraine headaches.  

In April 2014, a travel board hearing was held before the undersigned in St. Paul, Minnesota.  A transcript of the hearing is associated with the Veteran's claims file.  At that time, the Veteran withdrew her claim of service connection for left ear hearing loss.  The remaining issues on appeal were remanded by the Board in April 2015 for further development of the evidence.  Following evidentiary development, service connection was awarded for bilateral varicose veins and shin splints.  The remaining issues on appeal have been returned for further appellate consideration.  

The issue of service connection for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.


FINDINGS OF FACT

1.  Right ear hearing loss was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

2.  A right knee disability was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

3.  A left knee disability was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.


CONCLUSION OF LAW

1.  Right ear hearing loss was neither incurred in nor aggravated by service nor may sensorineural hearing loss be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2.  A chronic right knee disability was neither incurred in nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  A chronic left knee disability was neither incurred in nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in April and May 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in September 2015.  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Right Ear Hearing Loss

The Veteran contends that service connection should be established for hearing loss in the right ear.  She asserts that her right ear hearing loss is the result of acoustic trauma that she sustained while on the rifle range.

Service connection for impaired hearing shall not be established unless the hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered to be a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz is 40 decibels or greater; thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores used in the Maryland CNC tests are less than 94 percent.  38 C.F.R. § 3.385. 

"Audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Review of the record, including the STRs, shows that that at the time of entry into active duty, audiometric testing showed pure tone thresholds to be as follows:

Hz
500
1000
2000
4000
Right ear
10
5
5
5

The STRs show no complaints or manifestations of right ear hearing loss during service.  On examination for separation from service, audiometric testing showed pure tone thresholds to be as follows:

Hz
500
1000
2000
4000
8000
Right ear
0
0
0
0
0

Post-service medical records include 2011, 2012, and 2014 letters from the Veteran's private physician's assistant and physician that indicate that the Veteran was treated for hearing loss.  An opinion was rendered that the hearing loss was at least as likely as not related to service.  The opinions included a rationale that the hearing loss resulted from firing her weapon without ear protection.  It was noted that, following service, the Veteran had not had any ear infections or a job or hobby that would have caused a hearing loss.  After remand by the Board, medical records from these private providers were reviewed.  While they demonstrate notations of hearing loss, there is no indication of actual treatment or evaluation for hearing loss, to include the administration of audiometric testing.  

Audiometric evaluations were conducted by VA in June 2011 and September 2015.  The diagnosis was sensorineural hearing loss in the right ear.  In June 2011, the examiner opined that, given the normal hearing on the discharge audiogram with no evidence of a significant shift in thresholds from induction to discharge, hearing impairment was less likely as not caused by or the result of military noise exposure.  In a March 2012 supplemental opinion, the examiner stated that current science indicated that the mechanisms and processes involved in the recovery from noise exposure suggested that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure was extremely unlikely.  Studies showed that the most pronounced effects of a given noise exposure on pure-tone thresholds was measurable immediately following the noise exposure.  

After examination in September 2015, the examiner opined that it was less likely as not that the Veteran's hearing loss was caused by or the result of an event in military service.  The rationale was that, while the Veteran reported exposure to noise in the military, she did not experience a change in hearing during her military service.  Moreover, she reported that the hearing in her right ear decreased significantly in approximately 2000, many years after her service.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.  While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement, as it has done in this case.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992). 

The Board finds that the two VA opinions that do not support the Veteran's contention that her right ear hearing loss is related to noise exposure in service are more persuasive than the private opinions that support the Veteran's contention.  In this regard, it is noted that the medical records from the private medical care providers do not include audiometric evaluations or treatment for hearing loss.  Conversely the VA medical opinions are accompanied by audiometric studies and cite medical authority for the finding that any noise exposure that the Veteran sustained in service would have caused a hearing loss more proximate to that acoustic trauma.  Finally, as noted by the examiner in 2015, the Veteran herself stated that she did not note her hearing loss until approximately 2000.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hearing loss in the right ear, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Chronic Bilateral Knee Disabilities

The Veteran and her representative contend that service connection is warranted for chronic bilateral knee disorders that the Veteran asserts had their onset while she was on active duty.  (The records show that she was treated for shin splints while on active duty, a disability for which service connection has been established.)  It is pointed out that her STRs show that she was treated for pain in the lower extremities during service.  The Board notes that service connection has been awarded for bilateral lower extremity varicose veins and shin splints, which are not part of the current appeal.  

Review of the Veteran's STRs shows no complaint or manifestation of a chronic disability of either knee while she was on active duty.  Post-service private treatment records show that the Veteran underwent a medial meniscectomy of the right knee in January 2001.  At that time it was noted that the Veteran had had intermittent arthralgia with swelling.  In a December 2011 opinion, a private physician's assistant indicated that the Veteran had been treated for knee problems that were at least as likely as not related to her service.  The opinion was echoed in a January 2012 letter in which the physician assistant and the Veteran's private physician provided rationale that the Veteran had run in combat boots and began having shin splints and swelling of the knees during service.  The meniscus tear surgery that she had undergone could not be traced back to a specific injury.  The physician reiterated this opinion in an April 2014 statement, which indicated that the wear and tear of running in army boots had caused her leg issues and she was unable to run or play active sports after leaving the army so that it made sense that her leg and knee issues happened while in the army and continued to be an issue to this day.  

An examination was conducted by VA in May 2012.  At that time, the diagnoses were bilateral shin splints and meniscal tear of the right knee.  The examiner noted that the Veteran gave a history of knee swelling in service that was not documented in the record.  The record showed that the Veteran did not have knee symptoms until approximately 2000 when she developed weakness in the right knee that was diagnosed as a meniscal tear.  It was not at least as likely as not that this was related to any knee swelling that might have occurred during military service.  The examiner explained that the history provided by the Veteran was that she did not seek medical treatment until her right knee became weak, approximately 10 to 15 years ago, and that she no longer ran, but did play tennis.  In addition, it was noted that the private treatment opinion was that the meniscus tear for which she received treatment in 2001 could not be traced back to a specific injury was meant to suggest that the tear must have been due to military service, but that it was more likely that it was a degenerative tear not related to any clearly identifiable event.  On review, the VA examiner could not find that it was sufficient to establish a nexus between military service and any current symptoms or conditions.  

An examination was conducted by VA in September 2015.  At that time, the diagnosis was bilateral knee condition, which was further noted to be bilateral knee strain and right meniscal tear.  The Veteran reported having bilateral knee discomfort, but no specific injury, that she believed was from training.  She noted that she believed that she had her meniscal repair in 2000 that she thought was from training in the military.  She reported that she had difficulty rising from a kneeling position, was unable to squat, and unable to run due to shin splints and knee pain.  She stated that she experienced pain and swelling in her left knee due to overcompensating for the right meniscal tear.  After examination, the Veteran's claimed condition was opined to be less likely than not incurred in or caused by the claimed inservice injury, event, or illness.  The rationale was that there were no records to support a meniscal tear occurring while in the military.  There was no treatment for knee pain.  It was noted that there was lower leg pain, but not knee pain in service.  

As noted, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  In this case, the Board finds that the VA opinions that do not support the Veteran's contentions are more credible than the private opinions that do.  In this regard, it is noted that the private examiners did not address the Veteran's contention that left knee disability was caused by the right knee disorder.  The private opinions were also based on the Veteran having had knee complaints during service, which is not supported by the record.  On VA examination, the Veteran dated the onset of her right knee complaints to approximately the year 2000.  There is no evidence of a meniscal tear while she was on active duty and the VA examiner in 2012 noted that it was probably degeneration of the meniscus that caused the tear, as there was no incident during service that caused the meniscal tear.  This was the same opinion given by the VA examiner in 2015, which was based on the fact that there was no evidence of knee complaints during service, despite the fact that the Veteran did have complaints of lower leg pain at that time.  

The Board's finding is further supported by the lack of post-service evidence showing knee problems until 2001, nearly 25 years after discharge from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of knee complaints, symptoms, or findings for nearly 25 years between the period of active service and her first knee problem is itself evidence which tends to show that knee strain and a torn right meniscus did not have their onset in service or for years thereafter.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral knee disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for right ear hearing loss is denied.  

Service connection for a right knee disability is denied.  

Service connection for a left knee disability is denied.  


REMAND

Regarding the matter of service connection for migraine headaches, the  Board notes that the most recent medical opinion, rendered in September 2015, includes rationale that the Veteran stated that she had headaches prior to service, but that these were aggravated by service.  Headaches were not noted at the time that the Veteran was examined for entry into active duty.  A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disorder will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under Section 1111 requires the government to show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that the lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F. 3d 1089, 1096-97 (Fed. Cir. 2004).

In light of the opinion rendered in the September 2015 examination report, the Board finds that additional development of this issue is warranted.  Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of her migraine headaches.  The VA examiner should be requested to provide a medical opinion that expressly addresses the following:

(a) Whether it is clear and unmistakable (obvious, manifest, and undebatable) that migraine headaches pre-existed the Veteran's active service.  

(b) If the answer to (a) is yes, whether it is clear and unmistakable (obvious, manifest, and undebatable) that any pre-existing migraine headache disability was not permanently worsened during the Veteran's service, and that any increase in disability was due to the natural progress of the disease.

(c) If the answer to (a) or (b) is no, whether it is at least as likely as not (50 percent or greater probability) that any migraine headache disability had its clinical onset during the Veteran's service or was otherwise related to any in-service disease, event, or injury. 

In responding to the above questions, the VA examiner should provide a detailed explanation of relevant facts and medical principles.  The claims file must be made available to, and reviewed by, the examiner.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions and utilizing the correct standard of review ("clear and unmistakable" or "at least as likely as not (50 percent or greater probability)").  If, after conducting the review, any of the above questions cannot be answered without resort to speculation, the examiner must state why this is so.  

2.  Thereafter, the AOJ should readjudicate the remaining issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


